EXHIBIT To Whom it May Concern: I, John Kinross-Kennedy, hereby consent to the inclusion of information contained in my valuation report dated December 30, 2008, relating to a valuation of Electric Motor Sports, LLC, an Ohio Limited Liability company, in any reports filed by Balqon Corporation, a Nevada corporation (the “Company”), with the Securities and Exchange Commission, including theCompany’s Annual Report on Form 10-K for the year ended December 31, 2008 and the Company’s Registration Statement on Form S-1 (File No. 333-156446), and any amendments and/or supplements thereto.I also hereby consent to any reference to myself under the caption "Experts" in the above-referenced filings, including the above mentioned Registration Statement. Sincerely, /s/ John Kinross-Kennedy Name: John Kinross-Kennedy Date: March 30, 2009
